In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-19-00030-CV




       IN THE MATTER OF THE MARRIAGE OF
  BRANDY LYNN ESTES AND JEFFERY BRIAN ESTES
AND IN THE INTEREST OF S.E.E. AND M.B.E., CHILDREN




         On Appeal from the 202nd District Court
                 Bowie County, Texas
             Trial Court No. 18D1319-202




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Stevens
                               MEMORANDUM OPINION
       The appellant has filed a motion with this Court seeking to voluntarily dismiss this appeal.

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See

TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                 Scott E. Stevens
                                                 Justice

Date Submitted:       August 5, 2019
Date Decided:         August 6, 2019




                                                2